Citation Nr: 1443289	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1976 to July 1979.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.

A hearing was held before a local hearing officer at the RO in August 2007 and a Travel Board hearing was held at the RO by the undersigned Veterans Law Judge in September 2010.  Transcripts of the hearings are of record.  

In March 2011, the Board remanded this matter for additional development.  

In February 2013, the Board denied an evaluation in excess of 20 percent for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction.  

In the "Introduction" section of the decision, the Board laid out the extensive procedural history which had previously arisen and stated that the issue of a psychiatric disability had not actually been adjudicated, noting that if the RO concluded that service connection was already in effect for a psychiatric disability as part and parcel of the Veteran's duodenal ulcer rating, consideration should be given to whether a separate rating was warranted under 38 C.F.R.§ 4.130 or whether the psychiatric component was the predominant symptom and warranted a rating in excess of 20 percent.  

The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2014 Amended Joint Motion for Vacatur and Remand, the parties noted that in the decision on appeal, the Board's "Introduction" section noted that the Veteran appeared to be seeking service connection for an acquired psychiatric disability, and referred that matter to the RO for original consideration.  The parties agreed that the Board failed to acknowledge the psychiatric component of the disability claim in question.  The parties noted that the Veteran's current claim inherently involved a psychophysiological component as it related to the duodenal ulcer.  The parties observed that the Board referred to the August 2010 supplemental statement of the case, wherein the RO distinguished the discrete acquired psychiatric disability.  They noted that the Board's analysis of the Veteran's duodenal ulcer remained largely silent as to any psychiatric component of that disability.  The parties indicated that because it was required to ascertain which facet of this particular disability predominated for purposes of rating, 38 C.F.R. § 4.126(d), and because the Board was required to review the record and readjudicate de novo, its silence on the matter render its statements for reasons and bases inadequate, requiring vacatur and remand.  

In February 2014, the Court granted the joint motion and remanded the matter for actions consistent with the joint motion.  

The Board has listed the issue of a TDIU on the title page of this decision as the matter of a TDIU could be inferred as part and parcel of the Veteran's request for an increased evaluation for his recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction.

The Board notes that while the RO, as a result of the Board's February 2013 introduction section, granted service connection for recurrent severe major depressive disorder with psychotic features and assigned a 50 percent disability evaluation, effective December 6, 2011, in an August 2013 rating determination, the Board in this present decision finds that the Veteran's psychiatric component is, and has been, the predominant part of his claim for an increased evaluation and has rated the psychiatric component as the predominant disability since the Veteran's claim for an increased evaluation.  Based upon the Board's actions in this decision, the August 2013 RO determination is effectively moot.  

In a July 2014, the Veteran's representative submitted a letter indicating they had filed a claim in January 2014 seeking service connection for removal of a gallbladder, for hemorrhoids, and for a rash on hands due to liver, as well as a claim for an increased rating for hepatitis C.  As such, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In the present case, the Board finds that the Veteran's psychiatric symptoms resulting from the recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction, are the more dominant symptomatology as compared to the physical symptomatology associated with this disorder.

2.  The Veteran's recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction, results in severe occupational and social impairment; but has not resulted in total social and occupational impairment.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability evaluation for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9434. 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claim for a TDIU, further assistance is not required to substantiate that element of the claim.

As it relates to the claim for an increased disability evaluation for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction, the VCAA notice letter sent in October 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA examination reports, Social Security records, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded numerous VA psychiatric examinations in conjunction with his claim.  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results.  For this reason, an additional VA examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and testimony at two separate hearings.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Recurrent Duodenal Ulcer with Secondary Anemia, Psychophysiological  Gastrointestinal Reaction

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Currently the Veteran's disability rating is 20 percent for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction under DC 7305.  The Veteran claims this rating does not accurately depict the severity of his condition.  

A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is evaluated as 40 percent disabling.  Moderate duodenal ulcer, with recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  Mild impairment, with recurring symptoms once or twice yearly warrants a 10 percent disability evaluation.  38 C.F.R. § 4.114, Code 7305.

As there is also a psychophysiological component for which service connection is in effect, the rating criteria for psychiatric disorders must also be addressed.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

A 10 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a DC which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  As noted above, the Veteran's current rating is based on his diagnosed recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction.  In the present case, the Board finds that the Veteran's psychiatric symptoms are the more dominant symptomatology and warrant a higher rating than the physical problems.  In a February 2013 decision, the Board explained why a rating in excess of 20 percent was not warranted for the physical manifestations of the Veteran's ulcer.  While this decision was ultimately vacated, the JMR did not take any issue with the conclusion that a rating in excess of 20 percent was not warranted for the physical manifestations of the Veteran's ulcer.  Rather, the JMR stressed that consideration should be given under 38 C.F.R. § 4.126(d).  Of note, no evidence has been received since the 2013 Board decision that would suggest that the physical manifestations of the Veteran's ulcer warranted a rating in excess of 20 percent.  Given that the JMR voiced no specific issue with the Board's conclusion as to the appropriate rating for the physical manifestations of the ulcer, the Board simply renews that conclusion and rationale.  Conversely, as evidenced by the assignment of a 50 percent psychiatric rating, it is clear that the mental aspects of the condition are the more dominant/disabling effects. 

As such, the Board will consider the Veteran's claim under the General Rating Formula for Mental Disorders.

Treatment records associated with the claims folder reveal that in March 2006, the Veteran continued to be anxious about his work situation and had not been cleared to work and appeared to be totally and permanently disabled from working.  The examiner assigned a GAF score of 40 at that time.  

In an April 2006 VA treatment record, it was indicated that given the Veteran's severe depression and psychosis, it was not medically advisable that he attempt to return to work.  The examiner indicated that given the risk of exacerbation of mental illness, particularly of recurrence of a psychotic episode, he was advised to not return to work.  Mental status examination performed at that time revealed he was tense and frustrated, with the thought of work making him feel "homicidal" with no immediate plan.  It was indicated that the Veteran had auditory hallucinations when under increased stress.  The examiner assigned a GAF score of 35-40.   

In January 2007, the Veteran was hospitalized with complaints of psychiatric difficulties.  A diagnosis of severe major depressive disorder with psychotic features was rendered.  At the time of admission, a GAF score of 49 was assigned.  The Veteran remained hospitalized for 2 weeks.  Upon discharge, a diagnosis of severe major depressive disorder with psychotic features, in partial remission, was rendered.  A GAF score of between 45-55 was assigned at the time of discharge.  

In November 2007, the Veteran was afforded a VA examination.  He was noted to be neatly groomed and cooperative but he was visibly upset and frustrated.  His speech was low volume and mumbling.  At first, he rambled somewhat incoherently but he later responded coherently to the questions.  The Veteran felt depressed and hopeless and stated he was worth more dead than alive and that he did not know why he kept on living.  He denied suicidal ideation but admitted to past suicidal and homicidal ideations, which had resulted in two psychiatric admissions.  He reported feeling like he did not fit in anywhere and stated that he had no hobbies or interests.  The Veteran reported that until 2006 he enjoyed working but started having problems with a female supervisor and filed a harassment complaint.  In response, the Veteran was reportedly offered an "early out" and took it although he did not want to quit working.  The Veteran reported being divorced and having no relationship with his children as his wife had allegedly turned them against him.  The Veteran noted having moved back to his home area but stated that he had been disappointed as everyone had left or changed.  The Veteran did not have any social support but lived with his mother.  The Veteran reported having daily moderate to severe psychiatric symptoms with no remissions.  

The examiner noted that the Veteran lived with his mother and was able to perform his activities of daily living.  He spent most of his time at home and reported that he had no hobbies or leisure activities or friends.  

Mental status examination revealed he was awake, alert, and oriented times four.  He was casually dressed and neatly groomed.  Behavior was cooperative and attentive but he was ill at ease.  Psychomotor activity was normal.  Eye contact was very poor.  The Veteran described his mood as depressed and frustrated.  His speech was very quiet and he mumbled brief phrases.  He was difficult to understand.  Thought processes and content were goal directed.  There was no current homicidal or suicidal ideation.  There were possible paranoid delusions.  He denied auditory or visual hallucinations but said there had been some in the past.  Memory was grossly intact and abstraction was concrete.  Insight and judgment were questionable.  The examiner rendered a diagnosis of recurrent major depressive disorder with psychotic features.  The examiner assigned a GAF score of 40.  

The examiner indicated that it was more likely than not that the Veteran's gastrointestinal symptoms were aggravated by his psychiatric illness.  However, it was noted that psychophysiological gastrointestinal reaction was not a psychiatric diagnosis used in DSM-IV TR.  The examiner stated that the current psychiatric illness of major depressive disorder was more likely than not an ongoing manifestation of his previous diagnosis of psychophysiological gastrointestinal reaction as well as the previous diagnosis of adjustment disorder with anxiety and depressed mood.  The examiner noted that it would require mere speculation to give a separate GAF score specifically related to gastrointestinal symptoms related to emotional distress.  

The examiner noted that the GAF score of 40 reflected severe impairment in industrial and social functioning with respect to major depressive disorder.  The Veteran had major impairment in several areas including work, family, relationships, mood, thinking, and judgment.  Reality testing was also possibly impaired.  As to social functioning, the Veteran's overall quality of life was significantly compromised secondary to psychiatric illness.  He was socially isolated and estranged from family members.  He was twice divorced and had no significant relationship with his children.  There was a history of poor coping skills and an inability to tolerate stressful situations resulting in impulsive and dangerous behavior.  As to industrial impairment, the Veteran was noted to have retired after 25 years due to interpersonal conflicts with bosses, supervisors, and co-workers.  He had also missed time due to psychiatric admissions and for depression related to work.  

As to employability, the examiner indicated that there were observable impairments in thought processes and communication skills.  The Veteran was unable to perform routine, repetitive tasks, interact appropriately with co-workers, or receive supervision from a supervisor.  The examiner stated that based upon previous history, the Veteran was not likely to be employable, except in a very low stress positon in which any requirement for contact with co-workers or the public was limited.  The examiner noted that based upon the available information, it was more likely than not that the Veteran would have an exacerbation of his psychiatric illness if he had to go back to the same work situation.  She stated that it was possible that any work environment might cause too much stress.  

VA treatment records associated with the record throughout 2008 and 2009 contain diagnoses of severe recurrent major depressive disorder.  

At the time of a February 2010 VA examination, the Veteran reported that he was tired of fighting.  The Veteran stated that he had anxiety when folks starting messing with him and indicated that he did not like to do anything when asked about depression.  The Veteran stated that he did not talk to anyone now that his mother had died and that nobody liked him.  He also indicated that he could not remember well.  He reported having current suicide ideations without any expressed plan or intent.  The Veteran noted having daily symptoms, which the examiner stated were mild in nature.  

The examiner noted that the Veteran had no friends and that he had been retired since 2006.  The Veteran stated that he considered himself a "safety hazard" when it came to employment and that he would be a lot better off at work if he were allowed to go to a doctor.  The Veteran did not want to be around others and was withdrawn.  The Veteran lived with his brother and daily activities included watching the news and reading a bit.  He was able to drive, shop, and do chores.  He had no hobbies.  

Mental status examination revealed he had a normal general appearance and that he was well dressed and groomed.  Behavior was within normal limits, sensorium was clear, and he was cooperative.  Communication was intact and speech was normal in tone and amount.  Psychomotor activity was within normal limits.  Eye contact was well maintained while mood was described as upset with affect described as labile.  Thought process was linear and thought content centered around the way other people treated him badly.  He had suicide ideation but presented no threat to himself.  There was no evidence of psychosis and memory was intact.  Insight and judgment were reduced.  Cognitive functioning was grossly normal.  A diagnosis of major depression was rendered.  The examiner assigned a GAF score of 65.  While the examiner indicated that the Veteran's major depression was not caused by his military service or his psychophysiological gastrointestinal disease, and was not related to his duodenal ulcer, the rationale to support his opinion was faulty in that the examiner stated that there had been no previous diagnoses relating to his psychophysiological gastrointestinal reaction.  As noted above, the prior VA examiner had indicated that the Veteran's psychiatric disorder was a manifestation of his psychophysiological gastrointestinal reaction.  

Treatment records associated with the claims file demonstrate that at the time of a June 2011 VA outpatient visit, the Veteran reported not sleeping well and having difficulty falling asleep.  He noted not wanting to do anything and having feelings of worthlessness and hopelessness.  He denied suicidal and homicidal ideations.  

Mental status examination revealed that the Veteran was alert and oriented.  He was wearing a hat with dark glasses and was cooperative but had poor eye contact.  His mood was fair and his affect was restricted.  Speech was spontaneous and had a normal rate, rhythm, and volume.  Thought process was linear and the Veteran denied any homicidal or suicidal ideations.  He also denied having any obsessions or compulsions and any auditory or visual hallucinations.  Judgment and insight were fair.  Axis I diagnoses of depressive disorder, NOS, and depression with psychotic features were rendered.  The examiner assigned a GAF score of 40.  

At the time of an April 2012 VA outpatient visit, the Veteran reported living with his brother and having some support.  He tried to avoid places and was not in a good mood most of the time.  He primarily stayed home and watched TV.  His medication had decreased his paranoid ideations.  He denied any suicidal/homicidal thoughts.   

Mental status examination revealed that the Veteran was alert and oriented.  He was wearing a hat with dark glasses and was cooperative but had poor eye contact.  His mood was "no good" and his affect was restricted.  Speech was spontaneous and had a normal rate, rhythm, and volume.  Thought process was linear and the Veteran denied any delusions or homicidal/suicidal ideations.  He also denied having any obsessions or compulsions or any auditory or visual hallucinations.  Judgment was fair and insight was poor.  Axis I diagnoses of depressive disorder, NOS, and depression with psychotic features, were rendered.  The examiner assigned a GAF score of 55.  Similar findings were made at the time of a July 2012 visit, with a GAF score of 55 again being assigned.  

The Veteran was afforded an additional VA psychiatric examination in August 2013.  At the time of the examination, an Axis I diagnosis of recurrent severe major depressive disorder with psychotic features was rendered.  The examiner assigned a GAF score of 50.  

The examiner indicated that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

The examiner indicated that it was at least as likely as not that the Veteran's initial depression was part of an adjustment disorder with depressed mood resulting from his failure to adequately adjust psychologically to his service-connected hepatitis C and exacerbated by his psychophysiological gastrointestinal reaction.  He further indicated that it was at least as likely as not that the initial adjustment disorder developed into his current severe recurrent major depressive disorder with psychotic features.  

In support of his claim, the Veteran, through his attorney, submitted a June 2014 report from a private vocational specialist, D. Palmer.  Mr. Palmer indicated that he had reviewed the entire claims folder and interviewed the Veteran.  He stated that evidence presented showed a consistent and steady worsening of symptoms related to the service-connected impairments of major depressive disorder, recurrent; duodenal ulcer; and hepatitis C, to the point of not only retiring from the job he loved for 25 years but impacting his ability to secure and follow any substantially gainful employment.  

He indicated that it was at least as likely as not that the combined service-connected impairments of severe major depressive disorder with psychotic features, recurrent duodenal ulcer with secondary iron deficiency anemia, and hepatitis C had prevented him from continuing the work he had been qualified to perform, and from securing and following any other substantially gainful employment since at least October 2005, when his VA psychiatrist discharged him from the hospital and documented that he had been deemed permanently and totally disabled. 

The Board finds that the criteria for a 70 percent disability evaluation for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction have been met, as the disability has caused occupational and social impairment with deficiencies in most areas including difficulties in the work environment, mood problems, impaired impulse control, unprovoked irritability, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, near continuous depression, lack of energy/motivation, and intrusive thoughts. 

The Veteran has reported having had difficulty maintaining effective relationships with co-workers and/or peers.  Difficulty maintaining relationships with all others but close family members has also been reported at the time of VA examinations, in private treatment reports, and by the Veteran.  It has also been reported in VA and private examination reports, as well as by the Veteran, that he has impaired impulse control and unprovoked irritability.  The Veteran becomes easily angered and irritated.  The Veteran has also been found to have daily episodes of depression and anxiety.  Suicidal ideation has also been reported, although there has been no specific planning.  The Veteran has also been found to have clinically significant distress or impairment in social, occupational, and other important areas of functioning, to include withdrawing from others and only interacting with his family.  The Veteran has also reported and has been found to prefer social isolation.  

In addition, the majority of GAF scores are indicative of serious symptoms and/or serious impairment in social, occupational or school functioning, consistent with the 70 percent rating criteria of occupational and social impairment, with deficiencies in most areas including work and difficulty in adapting to stressful circumstances including work or a work like setting.  For the above reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period in question, the Veteran's PTSD symptoms more nearly approximated the requirements for a schedular rating of 70 percent under Diagnostic Code 9434.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9434 for any period.  38 C.F.R. § 4.130.  The weight of the evidence shows that the Veteran has not had total occupational and social impairment.  There is little doubt that the Veteran's psychiatric disability has caused significant impairment both socially and occupationally.  However, the has maintained several familial relationships during the course of his appeal, even living with his brother for a period of time.  As such, the Board finds that the evidence does not show total social impairment.  In reaching this conclusion, as will be discussed below, the Board finds that the Veteran's psychiatric disability has precluded the Veteran from substantially gainful employment for a number of years, and therefore will assign a TDIU. 

TDIU

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction, now rated as 70 percent disabling, and Hepatitis C, rated as noncompensable. 

As mentioned, a vocational opinion from June 2014 found that the Veteran's service connected symptoms of his major depressive disorder, ulcer and hepatitis C led to his retirement from working and impacted his ability to secure and follow any substantially gainful employment. 

Based upon the above findings, which now result in the Veteran's meeting the necessary criteria for determining whether a TDIU is warranted under § 4.16a, and resolving reasonable doubt in favor of the Veteran, a TDIU is granted. 

ORDER

A 70 percent disability evaluation for recurrent duodenal ulcer with secondary anemia, psychophysiological gastrointestinal reaction is granted, subject to the laws and regulations governing the award of monetary benefits. 

A TDIU is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


